ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                               )
                                             )
American Systems Corporation                 )      ASBCA No. 59803-959
                                             )
Under Contract No. N62583-08-D-0136          )

APPEARANCES FOR THE PETITIONER:                     Joseph G. Billings, Esq.
                                                    Katherine B. Hill, Esq.
                                                     Miles & Stockbridge, P.C.
                                                     Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Anthony K. Hicks, Esq.
                                                     Trial Attorney

                                 DISMISSAL ORDER

       On 26 January 2015, the contractor filed a request under Board Rule l(a)(5) for
an order directing the contracting officer to render a decision on its claim. In a
conference call on 13 February 2015, government counsel informed the Board that the
contracting officer issued a decision on 6 February 2015.

       Accordingly, the Board dismisses this petition as moot.

       Dated: 18 February 2015



                                            ~~   Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
I concur                                         I concur



RICHARD SHACKLEFORD                              PETER D. TING
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 59803-959, Petition
of American Systems Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2